DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 21, 2022 cancelled no claims. No claims were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 52-81.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52-81 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 52-81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving an identity of a user accessing a content provider portal; 
retrieving a profile corresponding to the user accessible to a content provider, wherein the profile corresponding to the user comprises demographic information about the user, preferences of the user, or behavioral information about the user; 
retrieving a plurality of target audience profiles associated with the content provider corresponding to the content provider portal, wherein a first subset of target audience profiles comprises information that matches with the profile corresponding to the user and a second subset of target audience profiles comprise information that is contradictory to the profile corresponding to the user;
generating a query for the user requesting information associated with a third subset of target audience profiles from the plurality of target audience profiles, wherein the third subset of the target audience profiles does not include the first subset of target audience profiles and the second subset of target audience profiles; 
receiving a reply to the query from the user; and 
causing the profile corresponding to the user to be updated based on the reply to the query. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a communication circuitry, a control circuitry, and a database. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a communication circuitry, a control circuitry, and a database to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from Figure 9: control circuitry 904 is a processor and storage; Paragraph 144: Control circuitry 904 may be based on any suitable processing circuitry such as processing circuitry; processing circuitry should be understood to mean circuitry based on one or more microprocessors, microcontrollers, digital signal processors, programmable logic devices, field-programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), etc.; Paragraph 145: control circuitry 904 may include communications circuitry suitable for communicating with a guidance application server or other networks or servers; communications circuitry may include a cable modem, an integrated services digital network (ISDN) modem, a digital subscriber line (DSL) modem, a telephone modem, Ethernet card, or a wireless modem for communications with other equipment, or any other suitable communications circuitry; 59: a database appears to be a general purpose database that includes information that is either paid for or for free); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving an identity of a user accessing a content provider portal; 
retrieving a profile corresponding to the user from a database accessible to a content provider, wherein the profile corresponding to the user comprises demographic information about the user, preferences of the user, or behavioral information about the user; 
retrieving a plurality of target audience profiles associated with the content provider corresponding to the content provider portal, wherein a first subset of target audience profiles comprises information that matches with the profile corresponding to the user and a second subset of target audience profiles comprise information that is contradictory to the profile corresponding to the user;
receiving a reply to the query from the user; and 
causing the profile corresponding to the user to be updated based on the reply to the query  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 53-61; 63-71 and 73-81 appear to merely further limit the abstract idea by adding an additional step regarding the determining whether a set of targeting profiles in the third subset of targeting profiles match the updated user profile and adding the matching targeting profiles to the first subset of targeting profiles and adding the non-matching targeting profiles to the second set which would be considered part of the abstract idea and determining a set of (claims 53-54, 60, 63-64, 70, 73-74 and 80); adding an additional step of generating for display content recommendation based on the newly added set of matching targeting profiles if there are matching targeting profiles added to the first subset and the type of the content recommendation or generating for display content recommendation based the first subset of targeting profiles is there are no newly added matching targeting profiles which would be considered part of the abstract idea (claims 55-57, 61, 65-67, 71, 75-77, and 81); adds an additional step regarding tracking whether the user acts on the content recommendation which would be considered part of the abstract idea (claims 58, 68, and 78); adding an additional step regarding updating the user profile based on the user acting on the content recommendation; and enabling the third set of target audience profiles to be added to the second subset when the user does not act on the content recommendation which would be considered part of the abstract idea (claims 59, 69, and 79); and therefore recited an abstract idea (i.e. “PEG” Step 2A Prong One=Yes) recite no additional elements that have not been addressed above and as such are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 52-81 are not patent eligible.


	Possible Allowable Subject Matter
Claims 52-81 would be allowable if the applicant is able to overcome the 35 USC 101 rejection above.
The following is a statement of reasons for the indication of possible allowable subject matter:  The examiner has found prior art (see Herz et al. PGPUB: 2009/0234878) that discloses:
a communication circuitry and a control circuitry;
receiving an identity of a user accessing a content provider portal; 
retrieving a profile corresponding to the user from a database accessible to a content provider, wherein the profile corresponding to the user comprises demographic information about the user, preferences of the user, or behavioral information about the user; 
retrieving a plurality of target audience profiles associated with the content provider corresponding to the content provider portal, 
wherein a first subset of target audience profiles comprises information that matches with the profile corresponding to the user and a second subset of target audience profiles comprise information that is contradictory to the profile corresponding to the user;
The examiner has also been able to find prior art (see Kakani et al. US Patent Number: 10,475,066) that discloses:
generating a query for the user requesting information associated; 
receiving a reply to the query from the user; and 
causing the profile corresponding to the user to be updated based on the reply to the query. 
However, the generated question of Kakani are not requesting information associated with a third subset of target audience profiles from the plurality of target audience profiles, wherein the third subset of the target audience profiles does not include the first subset of (matching) target audience profiles and the second subset of (contradictory) target audience profiles.
The examiner has also been able to find prior art that discloses dividing a set of user profiles into multiple tiers and expanding or reducing the number of user’s in each set based on an advertiser adjusting a target profile (See at least: Iannaccone et al.: PGPUB 2017/0345026 and Powell et al.: PGPUB 2017/0024455).  
However, the claims are not directed to determining subsets of user profiles that match a target profile based on a query to the advertiser that updates a targeting profile and not on a query to the user that updates the user’s profile.  
The inventive concept of the claims is that for each user, the user’s profile is compared to a set target profiles and three distinct subsets of profiles are created based on this comparison: a set of targeting profiles that match the user’s profile; a set of targeting profiles that are contradictory to the user’s profile; and a set of profiles that neither match nor are contradictory to the user’s profile. Then a question is generated based on the targeting profiles within this third set. The user’s profile is updated based on the response to this specific question generated from this third set of targeting profiles that neither match nor contradict the user’s profile.  This specific method for generating the question could not be arrived at utilizing the prior art of Iannaccone, Powell, Herz and Kakani in combination.  
Thus, the examiner has been unable to find prior art that discloses generating a query for the user requesting information associated with a third subset of target audience profiles from the plurality of target audience profiles, wherein the third subset of the target audience profiles does not include the first subset of target audience profiles and the second subset of target audience profiles.  As such, claims 52-81 contain subject matter that the examiner has been unable to find in the prior art. 
Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the claims are patent eligible under Step 2A, Prong 2 because the claims integrate the judicial exception into a practical application because they recite a technological solution to a technological problem as indicated in paragraph 2-3, 28, and 90 of the applicant’s specification. 
 The examiner disagrees.  In order to overcome the 35 USC 101 rejection under Step 2A, Prong 2, it is the “additional elements”, either alone or in combination, that transform the abstract idea into a practical application.  “Additional elements” are those elements that are outside of the identified abstract idea.  The only “additional elements” found in the instant claims are a communication circuitry, a control circuitry, and a database which is merely a general-purpose computer based on Figure 9 and Paragraph 144-145, and 59 of the applicant’s specification.  As such, the additional elements being a general-purpose computer do not impose any meaningful limits on practicing the abstract idea.  Instead, the applicant is merely taking the identified abstract idea and “applying it” which results in the invention being directed to said abstract idea.  Paragraphs 2-3 of the applicant’s specification detail the benefits of gathering additional information and learning additional information which has clearly been identified as part of the abstract idea. Paragraph 28 of the applicant’s specification details the gathering of information, the analysis of said information, and the determining of results based on the analysis which has been clearly identified as part of the abstract idea.  Paragraph 90 of the applicant’s specification details analyzing the information to determine results and generating tailored content based on the results and the improvement achieved by doing so which has clearly been identified as part of the abstract idea.  Any  improvements that result from practicing the abstract idea are improvements to the abstract idea and as such are an improvement in ineligible subject matter (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract.).  As such, the argued improvement is not sufficient to be considered a technological solution, created through the use of the “additional elements” of the claims, to a technological problem and instead are clearly an improvement to the abstract idea.
The applicant argues that the Board has repeated found this type of improvement to be patent eligible.  The Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The applicant has failed to describe the features of the instant claims that are similar to the features of the cited decision, and why the decisions are relevant to the instant claims.  Nonetheless, the examiner notes that the cited board decisions are very much distinct from the applicants claimed invention.  The Ex parte Jain decision was based on the improvement achieved in a user interface, but the instant claims recite no user interface that is being improved. The Ex parte Champernowne decision was based on the boards decision that the claimed sparse tree data structure was an additional element and that the algorithm performed by said data structure resulted in a technological improvement.  The instant claims do not recite a specific data structure performing an algorithm.  Thus, the instant claims merely perform an abstract idea on a general-purpose computer. The Ex parte Johnson decision was based on the fact that the claims solved an internet centric problem.  However, the claims in the instant invention while applied to a network environment do not solve a problem that only occurs on the Internet. The problem being solved in the instant invention is one that exists in any form of advertising that seeks to use targeted audiences.  The decision in Ex parte Chow is based on the claims detecting similar objects through a specific method of inference detection that is performed on an advertisement was an additional element that transformed the abstract idea into a practical application.  However, there is no limitation in the instant claims directed to a specific method of inference detection.  The Ex parte Gross decision is based on Step 1 and whether the claim falls within a statutory class.  The decision is moot as the examiner has clearly indicated the claims satisfy the requirements of Step 1.  The Ex parte Bolivar decision is based on “dwell time” is an additional element as it is an internet centric challenge.   The claims of the instant invention do not use the term “dwell time” and are directed to a problem that existed in the pre-internet world.  Thus, the decision is not relevant to the claims of the instant invention. The decision in Ex parte Sunkada was based on the boards finding that the examiner did no adequately explain why the claim fails to recite elements amounting to “significantly more” than an abstract idea.  Thus, the decision is moot as the examiner has clearly explained why the “additional elements” of the claim fail to recite “significantly more”.  As such, it is clear that the SAP v Investpic decision is the most similar precedential decision to the instant claims because any improvement recited in the claimed invention is merely an improvement to the abstract idea and thus is an improvement in ineligible subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621